Bell, J.
This case was before this court on a previous occasion. Southern Express Co. v. Chero-Cola Bottling Co., 24 Ga. App. 190 (100 S. E. 289). The letter referred to in the headnotes was then held to have been improperly admitted in evidence over the objections: its subject-matter not shown, nor authority of R. H. May, nor who May was; hearsay. It appears, from the brief of the evidence, that upon the trial now under review there was proof sufficient to meet the objections and to render it admissible. However, it comes before us now unobjected to. The record discloses that objections were made, but no cross-bill of exceptions was filed to preserve them.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.